UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-4290


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

KELLY DENISE BRADLEY,

                    Defendant - Appellant.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. William L. Osteen, Jr., District Judge. (1:15-cr-00045-WO-1)


Submitted: January 30, 2018                                  Decided: February 13, 2018


Before GREGORY, Chief Judge, and TRAXLER and KEENAN, Circuit Judges.


Dismissed in part, affirmed in part by unpublished per curiam opinion.


Robert L. Cooper, COOPER, DAVIS & COOPER, Fayetteville, North Carolina, for
Appellant. Sandra Jane Hairston, OFFICE OF THE UNITED STATES ATTORNEY,
Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

         Kelly Denise Bradley pled guilty to possession of marijuana, 21 U.S.C. § 844(a)

(2012), and was sentenced to a three-year term of probation. Her probation officer

charged her with three violations of probation. Bradley admitted the violations at a

hearing; the district court revoked Bradley’s probation and sentenced her to three months’

imprisonment followed by one year of supervised release. On appeal, counsel has filed a

brief pursuant to Anders v. California, 386 U.S. 738 (1967), concluding that there are no

meritorious issues for appeal but questioning whether Bradley’s sentence is reasonable.

Bradley has not filed a pro se supplemental brief, and the Government has declined to file

a brief. We dismiss the appeal in part and affirm in part.

         During the pendency of this appeal, Bradley completed her term of incarceration

and began serving her term of supervised release. We may address sua sponte whether an

issue on appeal presents “a live case or controversy . . . since mootness goes to the heart

of the Article III jurisdiction of the courts.” Castendet-Lewis v. Sessions, 855 F.3d 253,

260 (4th Cir. 2017) (internal quotation marks omitted). Because Bradley has satisfied the

imprisonment portion of her sentence, there is no longer a live controversy regarding the

length of her confinement. Therefore, we dismiss as moot counsel’s challenge to the

three-month prison term. See United States v. Hardy, 545 F.3d 280, 283-84 (4th Cir.

2008).

         We do have jurisdiction, however, to review the district court’s imposition of the

one-year term of supervised release. Our review has convinced us that this aspect of

Bradley’s sentence is not plainly unreasonable, either procedurally or substantively, see

                                             2
United States v. Slappy, 872 F.3d 202, 207 (4th Cir. 2017) (“A district court has broad,

though not unlimited, discretion in fashioning a sentence upon revocation of a

defendant’s term of supervised release”); United States v. Moulden, 478 F.3d 652, 656

(4th Cir. 2007) (reviewing “probation revocation sentences, like supervised release

revocation sentences, to determine if they are plainly unreasonable”), and that the district

court was authorized to impose the one-year term of supervised release. See 18 U.S.C.

§ 3583(b)(3) (2012).

       We therefore dismiss the appeal as moot to the extent Bradley challenges her

sentence of imprisonment and affirm the district court’s judgment in all remaining

respects.

       This court requires that counsel inform Bradley, in writing, of the right to petition

the Supreme Court of the United States for further review. If Bradley requests that a

petition be filed, but counsel believes that such a petition would be frivolous, then

counsel may move in this court for leave to withdraw from representation. Counsel’s

motion must state that a copy thereof was served on Bradley. We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.



                                                                    DISMISSED IN PART;
                                                                     AFFIRMED IN PART




                                             3